By the Court.
If “ satisfactory ” extends to the mortgage as well as to the notes, (which we are not prepared to say,) it means what ought to be satisfactory. But whether it extends to the mortgage, or applies only to the notes, a stipulation to give a mortgage on the property is complied with by giving a mortgage in usual form, and does not require, or allow the other party to demand, a mortgage with a power of sale. A power of sale is not an ordinary accompaniment of a mortgage, but is a power coupled with an interest, in its nature irrevocable, which entirely changes the character of the instrument by cutting off the right of redemption. Exceptions overruled.